  Case: 1:16-cv-05486 Document #: 427 Filed: 04/09/21 Page 1 of 4 PageID #:18863




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION




 VIAMEDIA, INC.,
         Plaintiff,
 v.                                                   Case No. 1:16-cv-05486

 COMCAST CORPORATION and                              Honorable Charles R. Norgle
 COMCAST CABLE COMMUNICATIONS
 MANAGEMENT, LLC,
         Defendants.


                 JOINT REQUEST FOR STATUS CONFERENCE
__________________________________________________________________________

         Plaintiff Viamedia, Inc. (“Viamedia”) jointly with Defendants Comcast Corporation and

Comcast Cable Communications Management, LLC (collectively, “Comcast”) respectfully

request a telephonic or video status conference with the Court to address the status of discovery

in the case, including the pending discovery motions, and any other matters of concern to the

Court.

         Viamedia and Comcast have made progress towards completing document production,

but the parties have outstanding disputes concerning the proper scope of documentary discovery

and have yet to commence remand deposition discovery. The parties believe that a conference

with this Court before proceeding to take remand depositions could promote judicial economy

and minimize the possibilities of duplicative discovery and further delay. The parties therefore

respectfully request a conference with the Court. The parties are available to participate by video

or telephonically, if the Court prefers.
  Case: 1:16-cv-05486 Document #: 427 Filed: 04/09/21 Page 2 of 4 PageID #:18864




       Prior to the conference, Comcast proposes that the parties submit status reports of no

more than 5 pages each, including the status of discovery and the parties’ discovery disputes,

Comcast’s pending petition for certiorari, and the schedule for the completion of tasks necessary

to prepare the case for summary judgment motions and trial, if needed. Comcast believes that

these short submissions would be helpful to the Court to facilitate presentation of the issues in

this complex case.

       Viamedia believes that burdening the Court with additional written submission about the

foregoing matters would be cumulative and unnecessary, but Viamedia will of course make any

further submission the Court would find helpful and is prepared to address any questions the

Court might have.




                                                 2
  Case: 1:16-cv-05486 Document #: 427 Filed: 04/09/21 Page 3 of 4 PageID #:18865




Dated:   April 9, 2021                    Respectfully submitted,


VIAMEDIA, INC.                            COMCAST CORPORATION AND
                                          COMCAST CABLE COMMUNICATIONS
                                          MANAGEMENT, LLC

/s/ Richard J. Prendergast                /s/ Ross Bricker
Richard J. Prendergast                    Ross B. Bricker
Michael T. Layden                         Michael T. Brody
RICHARD J. PRENDERGAST, LTD.              JENNER & BLOCK LLP
111 W. Washington, Suite 1100             353 N. Clark Street
Chicago, IL 60602                         Chicago, IL 60654-3456
Tel: (312) 641-0881                       Tel: (312) 222-9350
rprendergast@rjpltd.com                   Fax: (312) 527-0484
mlayden@rjpltd.com                        rbricker@jenner.com
                                          mbrody@jenner.com

                                          Arthur J. Burke (pro hac vice)
James M. Webster, III (pro hac vice)      David B. Toscano (pro hac vice)
Aaron M. Panner (pro hac vice)            Christopher P. Lynch (pro hac vice)
Derek T. Ho (pro hac vice)                DAVIS POLK & WARDWELL LLP
Leslie V. Pope (pro hac vice)             450 Lexington Avenue
KELLOGG, HANSEN, TODD, FIGEL &            New York, New York 10017
FREDERICK, PLLC                           Tel: (212) 450-4000
1615 M Street, NW, Suite 400              Fax: (212) 701-5800
Washington, DC 20036                      Arthur.Burke@davispolk.com
Tel: (202) 326-7900                       David.Toscano@davispolk.com
jwebster@kellogghansen.com                Christopher.Lynch@davispolk.com
apanner@kellogghansen.com
dho@kellogghansen.com
lpope@kellogghansen.com

Attorneys for Plaintiffs Viamedia, Inc.   Attorneys for Defendants Comcast
                                          Corporation and Comcast Cable
                                          Communications Management, LLC




                                             3
  Case: 1:16-cv-05486 Document #: 427 Filed: 04/09/21 Page 4 of 4 PageID #:18866




                                 CERTIFICATE OF SERVICE

       I, Richard J. Prendergast, an attorney of record in the above-captioned case, hereby

certify that on, I caused to be served a true and correct copy of Joint Request for Status

Conference upon all counsel of record via electronic means on this 9th day of April, 2021.


                                                              /s/ Richard J. Prendergast




                                                 4
